 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10

11     ALFREDO RUDY PENA,                      1:18-cv-01527-LJO-GSA-PC
12
                             Plaintiff,        FINDINGS AND RECOMMENDATIONS
                                               RECOMMENDING THAT THIS CASE BE
13
                  v.                           DISMISSED, WITH PREJUDICE, FOR
                                               PLAINTIFF’S FAILURE TO STATE A CLAIM,
14
       STUART SHERMAN, et al.,                 FAILURE TO OBEY A COURT ORDER, AND
                                               FAILURE TO PROSECUTE
15
                             Defendants.       (ECF No. 9.)
16
                                               OBJECTIONS, IF ANY, DUE WITHIN
                                               FOURTEEN (14) DAYS
17

18

19          Alfredo Rudy Pena (“Plaintiff”) is a state prisoner proceeding pro se and in forma
20   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. On November 5, 2018,
21   Plaintiff filed the Complaint commencing this action. (ECF No. 1.) On September 16, 2019, the
22   court screened the Complaint and dismissed it for failure to state a claim, with leave to amend.
23   28 U.S.C. § 1915A. (ECF No. 6.) On October 21, 2019, Plaintiff filed the First Amended
24   Complaint. (ECF No. 7.)
25          On December 11, 2019, the court screened the First Amended Complaint and issued an
26   order dismissing the First Amended Complaint for failure to state a claim with leave to file a
27   Second Amended Complaint within thirty days. (ECF No. 9.) The thirty-day deadline has now
28   expired and Plaintiff has not filed a Second Amended Complaint nor otherwise responded to the

                                                    1
 1   court’s order. As a result there is no pleading on file which sets forth any claims upon which
 2   relief may be granted. Therefore, the court finds that this case should be dismissed, with
 3   prejudice, for Plaintiff’s failure to state a claim, failure to obey a court order, and failure to
 4   prosecute.
 5          Accordingly, IT IS HEREBY RECOMMENDED that:
 6          1.      Pursuant to 28 U.S.C. § 1915A, this case be DISMISSED, with prejudice, based
 7                  on Plaintiff’s failure to state a claim upon which relief may be granted under §
 8                  1983, failure to comply with a court order, and failure to prosecute; and
 9          2.      The Clerk be directed to close this case.
10          These findings and recommendations are submitted to the United States District Judge
11   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
12   (14) days from the date of service of these findings and recommendations, Plaintiff may file
13   written objections with the court.     Such a document should be captioned “Objections to
14   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
15   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
16   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
17   (9th Cir. 1991)).
18
     IT IS SO ORDERED.
19

20      Dated:     January 27, 2020                             /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28

                                                     2
